Citation Nr: 1326876	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.


FINDING OF FACT

The evidence of record is at least in equipoise on whether the Veteran's tinnitus is related to noise exposure during active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran claims entitlement to service connection for tinnitus as a result of exposure to acoustic trauma throughout service.  Specifically, he reports that during service, he was exposed to noise as a steel worker and from weapons fire.  Also, he is noted to be service-connected for a bilateral hearing loss due to such trauma.  The Board finds that the Veteran's noise exposure is consistent with the conditions of his active military service.

The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  Furthermore, there is competent medical evidence that indicates that part of the Veteran's tinnitus is related to active military service.  In this regard, the VA examiner in March 2010, May 2011 and June 2011 provided the opinion that based on the Veteran's reported history of significant noise exposure both during and after military service it is not possible to determine if the etiology is related to military noise exposure without resorting to mere speculation.  It appears that the examiner is implying that noise exposure both during and after military service caused the Veteran's tinnitus.  The Board notes that VA laws and regulations do not require that the Veteran's military be the sole or majority cause of the Veteran's current disability to grant service connection. 

Based on the foregoing, the Board finds that the evidence of record is in equipoise on whether the Veteran's tinnitus is related to noise exposure during active military service.  As such, the Board resolves any reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that entitlement to service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


